Title: From George Washington to Charles Lee, 19 November 1795
From: Washington, George
To: Lee, Charles


          
            (Private)
            Dear Sir,
            Philadelphia 19th Novr 1795.
          
          The Office of Attorney Genl of the U. States is not yet filled. The reason why it is not Genl Lee, at my request, will frankly relate to you.
          If you could make it convenient, and agreeable to yourself to accept it, I should derive pleasure therefrom, both from public & private considerations; being persuaded that the duties of the Office will be well executed, and because I should be much gratified in having a confidential Officer about me, on whom I could rely. With very great esteem & regard I am Dear Sir Your Obedt Servt
          
            Go: Washington
          
        